DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St Amour et al (US Publication No. 2019/0164841) 
	Regarding claim 1, St Amour discloses an integrated circuit structure, comprising: a plurality of gate structures above substrate Fig 49D, each of the gate structures including a gate insulating layer Fig 49D, 4922 thereon; a plurality of conductive trench contact structures Fig 49D, 4911 alternating with the plurality of gate structures, each of the conductive trench contact structures including a metal oxide cap structure Fig 49D, 4924 thereon; an interlayer dielectric material Fig 49D, 4930 over the plurality of gate structures and over the plurality of conductive trench contact structures Fig 49D, 4911; an opening in the interlayer dielectric material and in a gate insulating layer of a corresponding one of the plurality of gate structures Fig 49D; and a conductive via in the opening, the conductive via in direct contact with the corresponding one of the plurality of gate structures Fig 49D-Fig 50, and the conductive via on a portion of one or more of the metal oxide cap structures Fig 49D-Fig 52B.

Regarding claim 2, St Amour discloses wherein each of the plurality of conductive trench contact structures comprises a liner material and a fill material Fig 51A-51D.
Regarding claim 4, St Amour discloses wherein the liner material is recessed below the fill material, and wherein the corresponding metal oxide cap structure is on the fill material and on the liner material Fig 51A-51D.
Regarding claim 5, St Amour discloses further comprising: a plurality of dielectric spacers alternating with the plurality of gate structures and the plurality of conductive trench contact structures Fig 49D-Fig 51D.
Regarding claim 7, St Amour discloses wherein the metal oxide cap structures comprise a metal oxide layer selected from the group consisting of AlOx, HfOx, ZrOx, and TiOx ¶0496.
Regarding claim 8, St Amour discloses wherein the plurality of conductive trench contact structures and the plurality of gate structures are on a semiconductor fin Fig 49D-Fig 51D ¶0512.
Regarding claim 9, St Amour discloses an integrated circuit structure, comprising: a plurality of gate structures above substrate Fig 49D, each of the gate structures including a gate insulating layer Fig 49D, 4922 thereon; a plurality of conductive trench contact structures Fig 49D, 4911 alternating with the plurality of gate structures Fig 49D, each of the conductive trench contact structures including a metal oxide cap structure thereon Fig 49D, 4924, wherein each of the plurality of conductive trench contact structures comprises a liner material and a fill material Fig 51A-51D; a plurality of dielectric spacers alternating with the plurality of gate structures and the plurality of conductive trench contact structures Fig 49D-Fig 51D, wherein the liner material and the fill material of each of the conductive trench contact structures are recessed below the plurality of dielectric spacers Fig 49D-Fig 51D, and wherein the corresponding metal oxide cap structure is on the fill material and on the liner material Fig 49D-Fig 51D; an interlayer dielectric material Fig 49D over the plurality of gate structures and over the plurality of conductive trench contact structures; an opening in the interlayer dielectric material and in a gate insulating layer of a corresponding one of the plurality of gate structures Fig 49D; and a conductive via in the opening, the conductive via in direct contact with the corresponding one of the plurality of gate structures, and the conductive via on a portion of one or more of the metal oxide cap structures Fig 49D-Fig 51D.
Regarding claim 10, St Amour discloses wherein the metal oxide cap structures comprise a metal oxide layer selected from the group consisting of AlOx, HfOx, ZrOx, and TiOx ¶0496.
Regarding claim 11, St Amour discloses wherein the plurality of conductive trench contact structures and the plurality of gate structures are on a semiconductor fin Fig 49D-Fig 51D ¶0512.
	Regarding claim 12, St Amour discloses a computing device, comprising: a board ¶0743; and a component coupled to the board Fig 87, the component including an integrated circuit structure Fig 87, comprising: a plurality of gate structures above substrate Fig 49D, each of the gate structures including a gate insulating layer Fig 49D, 4922 thereon; a plurality of conductive trench contact structures alternating with the plurality of gate structures Fig 49D, each of the conductive trench contact structures including a metal oxide cap structure thereon Fig 49D, 4924; an interlayer dielectric material Fig 49D over the plurality of gate structures and over the plurality of conductive trench contact structures Fig 49D; an opening in the interlayer dielectric material and in a gate insulating layer of a corresponding one of the plurality of gate structures Fig 49D; and a conductive via in the opening Fig 49D, the conductive via in direct contact with the corresponding one of the plurality of gate structures Fig 49D-Fig 51D, and the conductive via on a portion of one or more of the metal oxide cap structures Fig 49D-Fig 51D.
Regarding claim 13, St Amour discloses a memory coupled to the board Fig 87.
Regarding claim 14, St Amour discloses a communication chip coupled to the board Fig 87.
Regarding claim 15, St Amour discloses a camera coupled to the board Fig 87.
Regarding claim 16, St Amour discloses a battery coupled to the board Fig 87.
Regarding claim 17, St Amour discloses an antenna coupled to the board Fig 87.
Regarding claim 18, St Amour discloses wherein the component is a packaged integrated circuit die Fig 87.
Regarding claim 19, St Amour discloses wherein the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor Fig 87.
Regarding claim 20, St Amour discloses wherein the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set- top box ¶0749.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  St Amour et al (US Publication No. 2019/0164841) in view of Cheng et al (US Patent No. 10,236,364).
Regarding claim 3, St Amour discloses all the limitations except for the arrangement of the liner and the fill. Whereas Cheng discloses  wherein the fill material is recessed below the liner material, and wherein a structure is on the fill material, and the corresponding structure is over the liner material Fig 13-13A. St Amour and Cheng are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify St Amour because they are from the same field of endeavor.Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of St Amour and incorporate the teachings of Cheng to provide an alternative contact arrangement and improve connectivity.
	Regarding claim 6, Cheng in view of St Amour discloses a structures overhangs a portion of a corresponding one of the plurality of dielectric spacers Fig 13-13A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US Application No. 16/579,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently recited claims are fully covered by the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811